           Case 3:20-cv-02829-VC Document 83 Filed 10/26/20 Page 1 of 6



IAN N. FEINBERG (SBN 88324)
ifeinberg@feinday.com
M. ELIZABETH DAY (SBN 177125)
eday@feinday.com
MARC BELLOLI (SBN 244290)
mbelloli@feinday.com
NICHOLAS MARTINI (SBN 237687)
nmartini@feinday.com
FEINBERG DAY KRAMER ALBERTI
LIM TONKOVICH & BELLOLI LLP
577 Airport Blvd., Suite 250
Burlingame, CA. 94010
Tel: 650.825.4300/Fax: 650.460.8443

Attorneys for Plaintiff BioCardia, Inc.

                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

                                SAN FRANCISCO DIVISION

BIOCARDIA, INC.                                CASE NO. 3:20-02829-VC
               Plaintiff.                      BIOCARDIA, INC.’S OPPOSITION TO
                                               nVISION MEDICAL CORPORATION’S
      v.                                       MOTION FOR SANCTIONS
nVISION MEDICAL
CORPORATION, ARBORETUM                         Date: December 3, 2020
VENTURES IV, LP, ASTIA ANGEL                   Time: 10:00 a.m.
nVISION LLC, CATALYST
HEALTH VENTURES (PF), L.P.,                    Judge: Hon. Vince Chhabria
CATALYST HEALTH VENTURES
FOLLOW-ON FUND, L.P., CATALYST
HEALTH VENTURES III, L.P., CATALYST
HEALTH VENTURES, LP,
CHV INVESTMENTS, LLC, CHV
PARTNERS FUND III, L.P., CHV-E
PARTNERS III, L.P., DRAPER
ASSOCIATES INVESTMENTS, LLC,
DRAPER ASSOCIATES
RISKMASTER FUND II, LLC, DRAPER
ASSOCIATES RISKMASTERS FUND III,
LLC, EXCELESTAR VENTURES I,
LLC, EXXCLAIM CAPITAL PARTNERS I,
LP, FOGARTY INSTITUTE FOR
INNOVATION, GOLDEN SEEDS nVISION
MEDICAL, LLC, LIFE SCIENCES ANGEL
INVESTORS VIII, L.L.C., LMNVC, LLC,
AND SERAPH nVISION, LLC,

               Defendants.


                                    OPPOSITION MOTION FOR SANCTIONS- 3:20-CV-02829-VC
             Case 3:20-cv-02829-VC Document 83 Filed 10/26/20 Page 2 of 6

                                            TABLE OF CONTENTS

I.    THERE SHOULD BE NO SANCTIONS BECAUSE NVISION’S CLAIM SPLITTING
      ASSERTION IS INCORRECT ............................................................................................. 1

II.   THIS SUIT WAS BROUGHT IN GOOD FAITH AND CONTINUES TO BE
      MAINTAINED IN GOOD FAITH ....................................................................................... 2




                                                             i
                                               OPPOSITION MOTION FOR SANCTIONS- 3:20-CV-02829-VC
              Case 3:20-cv-02829-VC Document 83 Filed 10/26/20 Page 3 of 6

                                                   TABLE OF AUTHORITIES
Cases

Bradford v. Usher,
  17-cv-1128, 2020 WL 1689711 (E.D. Cal. Apr. 7, 2020) .......................................................... 2

GIA-GMI, LLC v. Michener,
  No. C-06-7949-SBA, 2007 WL 1655614 (N.D. Cal. June 7, 2007)....................................... 1, 3

In re Adblox, Inc.,
   488 F.3d 836 (9th Cir. 2007) .................................................................................................. 1, 3

Lahiri v. Universal Music & Video Distribution Corp.,
  606 F.3d 1216 (9th Cir. 2010) .................................................................................................... 2

Noel v. Hall,
  341 F.3d 1148 (9th Cir. 2003) .................................................................................................... 1




                                                                   -ii-
                                                   OPPOSITION MOTION FOR SANCTIONS- 3:20-CV-02829-VC
          Case 3:20-cv-02829-VC Document 83 Filed 10/26/20 Page 4 of 6


I.     THERE SHOULD BE NO SANCTIONS BECAUSE NVISION’S CLAIM
       SPLITTING ASSERTION IS INCORRECT
       nVision seeks sanctions pursuant to the Court’s inherent authority for BioCardia (1) filing
and (2) maintaining this case through its Second Amended Complaint (“SAC”) because of
perceived claim splitting. Dkt. No. 77 at iii (Notice of Motion and Motion). The Court should not
award sanctions because claim splitting does not apply and is not the relevant inquiry. The relevant
inquiry—which nVision does not address—is whether BioCardia’s claims against nVision were
compulsory counterclaims within the meaning of Rule 13 in. They were not.
       As set forth in BioCardia’s Opposition to nVision’s Motion to Dismiss (Dkt No. 77),
BioCardia is the defendant in the BSC Lawsuit. As the defendant in the BSC Lawsuit, BioCardia’s
claims against nVision could not have been compulsory counterclaims in the BSC Lawsuit under
Rule 13. nVision was not a party to the BSC Lawsuit much less a plaintiff against whom
counterclaims would be proper.

       Rule 13—which is not mentioned in nVision’s Motion to Dismiss or its Motion for
Sanctions—dooms nVision’s argument that there has been improper claim splitting with the filing
of this case. There is ample authority from (1) the plain language of Rule 13 to (2) Noel v. Hall,
341 F.3d 1148 (9th Cir. 2003) to (3) In re Adblox, Inc., 488 F.3d 836 (9th Cir. 2007) to (4) GIA-
GMI, LLC v. Michener, No. C-06-7949-SBA, 2007 WL 1655614 (N.D. Cal. June 7, 2007), that
nVision’s claim splitting arguments are incorrect. This authority demonstrates that BioCardia’s
filing of a separate suit against nVision was not only procedurally proper, it was the procedure
endorsed by this District. GIA-GMI, 2007 WL 1655614, at *3-5.

       Assuming BioCardia could counterclaim against nVision in the BSC Lawsuit, such
counterclaims would be permissive because nVision was not an “opposing party” under Rule 13.
The doctrines of claim preclusion and claim splitting are inapplicable to permissive counterclaims
under the Federal Rules. Accordingly, there are multiple ways in which nVision’s Motion fails
under Rule 13, which again is not addressed anywhere in nVision’s two motions.
       BioCardia’s action against nVision is procedurally proper under Rule 13, and endorsed by
Ninth Circuit authority and authority in this District.      A procedurally proper case is not


                                                 1
                                      OPPOSITION MOTION FOR SANCTIONS- 3:20-CV-02829-VC
          Case 3:20-cv-02829-VC Document 83 Filed 10/26/20 Page 5 of 6



sanctionable. If nVision believes that it should have been a counterdefendant in the BSC Lawsuit,
then nVision should have been a plaintiff in that suit. nVision’s omission as plaintiff from the
BSC Lawsuit means that a new lawsuit against nVision had to be brought in light of Rule 13. This

suit was entirely proper and hence not sanctionable.

II.    THIS SUIT WAS BROUGHT IN GOOD FAITH AND CONTINUES TO BE
       MAINTAINED IN GOOD FAITH
       As nVision acknowledges, sanctions pursuant to the Court’s inherent authority require a
finding of bad faith.1 Dkt. No. 77 at 4. The objective facts demonstrate no bad faith in bringing
or maintaining this action against nVision.
       First, BioCardia did not perceive a claim splitting issue when it filed this action against
nVision on April 23, 2020. Dkt. No. 1.
       Second, nVision apparently did not perceive a claim splitting issue when it initially
answered and counterclaimed on June 22, 2020 without raising or moving to dismiss on claim
splitting grounds. Dkt. No. 51.
       Third, claim splitting was first raised by the Court during the July 16, 2020 hearing, after
which the Court ordered a ten-page joint letter brief concerning the issue to be filed five days later
on July 21, 2020. Dkt. No. 88; BSC Lawsuit, Dkt. No. 91 (the joint letter brief).
       Fourth, following the July 23, 2020 hearing concerning, among other things, the issue of
claim splitting, the Court granted BioCardia leave to amend its complaint within twenty-eight
days.2 Dkt. No. 64 at 2. The Court also deferred ruling on the claim splitting issue: “nVision’s
request to dismiss the second lawsuit on claim-splitting grounds—made not by motion but in
response to questions posed by the Court—very likely has merit. But in fairness, BioCardia should

1
  Moreover, the burden of proof required in making a finding of bad faith and awarding sanctions
under the Court’s inherent authority is high: “The Ninth Circuit has not decided the burden of
proof required for an award of sanctions, but has held that clear and convincing evidence of bad
faith will suffice.” Bradford v. Usher, 17-cv-1128, 2020 WL 1689711, at *4 (E.D. Cal. Apr. 7,
2020) (citing Lahiri v. Universal Music & Video Distribution Corp., 606 F.3d 1216, 1219 (9th Cir.
2010)).
2
  Contrary to nVision’s argument on page 6 of its Motion for Sanctions, the Court granted leave
in this action to file a second amended complaint without restriction. Dkt. No. 64 at 2. Moreover,
there were no new claims or parties in the Second Amended Complaint in this case, just further
factual detail. Dkt. No. 75.
                                                 -2-
                                      OPPOSITION MOTION FOR SANCTIONS- 3:20-CV-02829-VC
            Case 3:20-cv-02829-VC Document 83 Filed 10/26/20 Page 6 of 6



be given a fuller opportunity to respond on the issue.” Id.
         Fifth, immediately following the July 23, 2020 hearing, and before BioCardia filed the
SAC in this case, BioCardia further investigated the claim splitting issue, and determined that in

light of (1) the plain language of Rule 13, (2) the Ninth Circuit’s holdings in the Adblox case; (3)
the Ninth Circuit’s holdings in the Noel case, and (4) this District’s holdings in the GIA-GMI case,
there was no claim splitting as a matter of law. Further, this authority confirmed that the filing of
a separate suit against nVision, a non-“opposing party” in the BSC Lawsuit, was endorsed by this
district in the GIA-GMI case as the proper way to bring BioCardia’s claims against nVision.

         Even were this Court to decide to dismiss this case on claim splitting grounds or any other
procedural ground, this Court should not find that this case was brought or maintained in bad faith.
The Federal Rules, Ninth Circuit authority and this district’s authority all support, at a minimum,
a reasonable belief that there has been no claim splitting and that there is no procedural bar to this
suit.
         nVision’s Motion for sanction should be denied.3


    Dated: October 26, 2020                By /s/ Ian N. Feinberg
                                           Ian N. Feinberg
                                           FEINBERG DAY KRAMER ALBERTI LIM
                                           TONKOVICH & BELLOLI LLP
                                           Attorneys for Plaintiff BioCardia, Inc.




3
  Page 5 of nVision’s Motion for Sanctions contains a fairly material misrepresentation (among
numerous other misrepresentations to which BioCardia has not felt the need to respond).
Specifically, nVision states that BioCardia broke an agreement to not file a separate suit against
nVision and points to Dkt. No. 43 in the BSC Lawsuit. This paragraph reads: “BioCardia and
Counterdefendants subsequently agreed that they would resolve all of their disputes in this Action,
that BioCardia would withdraw the Arbitration Demand, that Ms. Sarna would dismiss the State
Court Action, and that BioCardia would assert its claims against Counterdefendants in this
Action.” That paragraph is unequivocally true. nVision was not and is not a counterdefendant in
the BSC Lawsuit, nor could it have been because nVision was not a plaintiff in that action. GIA-
GMI, 2007 WL 1655614, at *3-5.
                                                -3-
                                      OPPOSITION MOTION FOR SANCTIONS- 3:20-CV-02829-VC
